Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 4.1 EXCHANGE AND CONTRIBUTION AGREEMENT BY AND AMONG LED HOLDINGS, LLC AND LIGHTING SCIENCE GROUP CORPORATION Dated as of October 4, 2007 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 ARTICLE II CONTRIBUTION OF ASSETS; ASSUMPTION OF LIABILITIES; EXCHANGE CONSIDERATION 12 Exchange and Contribution 12 Exchange Consideration 12 Tax Treatment 12 ARTICLE III CLOSING 13 Time and Place 13 Deliveries by LED 13 Deliveries by LSG 14 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF LED 15 Organization; Qualification; Subsidiaries 15 Authority 16 No Violation 16 Consents 16 Title to Properties 16 Litigation 17 Contracts 17 Compliance with Law; Permits 18 Environmental Matters 18 Employees; Labor Matters 19 Benefit Plans 20 Taxes 21 Intellectual Property 22 LED Financial Statements 25 Absence of Certain Changes or Events 25 Insurance 27 Affiliate Transactions 27 Brokers Fees 27 Investment Intent 27 ARTICLE V REPRESENTATIONS AND WARRANTIES OF LSG 28 Organization; Qualification; Subsidiaries 28 Authority 28 No Violation 29 Consents 29 Title to Properties 29 Litigation 30 Contracts 30 Compliance with Law; Permits 31 Environmental Matters 31 Employees; Labor Matters 32 Benefit Plans 33 Taxes 34 Intellectual Property 36 SEC Filings; LSG Financial Statements 39 Capitalization 40 Absence of Certain Changes or Events 41 Insurance 43 Affiliate Transactions 43 Brokers Fees 43 Private Offering 43 Takeover Statutes 43 ARTICLE VI POST-CLOSING COVENANTS 44 Public Announcements 44 Further Assurances 44 Expenses 44 Remittance of Accounts Receivable and Excluded Assets 44 Certain Tax Matters 44 Personnel and Employment 45 ii Competitive Opportunities 46 LED KK Shares and Kabushiki LED Shares 47 Disney Contract 47 Common Stock Certificate 47 ARTICLE VII NO SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS 47 No Survival of Representations, Warranties and Covenants 47 ARTICLE VIII MISCELLANEOUS 47 Binding Effect; Assignment; No Third-Party Rights 47 Entire Agreement 48 Headings 48 Notices 48 Severability 49 Amendment; Waiver, etc 49 Governing Law; Consent to Jurisdiction 50 Waiver of Trial By Jury 50 Bulk Sales 50 Counterparts 50 Neutral Construction 51 Interpretation 51 iii EXCHANGE AND CONTRIBUTION AGREEMENT EXCHANGE AND CONTRIBUTION AGREEMENT dated as of October 4, 2007 (this  Agreement ), by and among LED HOLDINGS, LLC, a Delaware limited liability company ( LED ), and LIGHTING SCIENCE GROUP CORPORATION, a Delaware corporation ( LSG , and together with LED, the  Parties ). RECITALS WHEREAS, LED operates a business that is engaged in designing and manufacturing custom LED lighting and digital lighting controls for customers worldwide (the  Business ); and WHEREAS, this Agreement contemplates a transaction pursuant to which (i) LED will contribute, transfer, assign, convey and deliver to LSG the Acquired Assets (as defined below) in exchange for shares of LSG Series B Preferred Stock and LSG Common Stock (each as defined below), and (ii) LSG will assume the Assumed Liabilities (as defined below), in each case on the terms and subject to the conditions set forth in this Agreement. NOW, THEREFORE, in consideration of the mutual covenants, representations and warranties made herein, the Parties agree as follows: ARTICLE I DEFINITIONS For purposes of this Agreement and any Schedule hereto, the following terms shall have the meanings ascribed to them below:  Accounts Receivable  means (i) all trade accounts receivable and other rights to payment from customers of LED and the full benefit of all security for such accounts or rights to payment, (ii) all other accounts or notes receivable of LED and the full benefit of all security for such accounts or notes and (iii) any claim, remedy or other right related to any of the foregoing, in each case outstanding as of the Effective Time.  Action  means any claim, charge, demand, action, suit, proceeding, arbitral action, governmental inquiry, criminal prosecution or other investigation.  Acquired Assets  means all right, title, and interest in and to all of the assets of LED, in each case as they exist at the Effective Time, other than the Excluded Assets, but including all of LEDs right, title and interest in, to and under the following: (a) all cash and cash equivalents (including marketable securities and short term investments); (b) the LED KK Shares; (c) the Kabushiki LED Shares; (d) all Leases and the LED Leased Real Property; (e) all Equipment; (f) all Inventory; (g) all Accounts Receivable; (h) all Contracts and any and all rights thereunder; (i) all Permits; (j) all Records; (k) all Intellectual Property owned, used or held for use by LED, and all rights to the corporate and tradenames of the Business; (l) all rights to causes of action, lawsuits, judgments, claims and demands of any nature whether choate or inchoate, known or unknown, contingent or non-contingent, available to or being pursued by LED or the ownership, use, function or value of any Acquired Asset, whether arising by way of counterclaim or otherwise; (m) all prepaid expenses, credits deferred charges, advance payments, security deposits, postage deposits and other prepaid items, and any and all rights relating thereto; and (n) all other assets and properties of LED that are used or useful in connection with the operation of the Business, tangible and intangible, wherever located, including all goodwill, know-how and trade secrets related to the Business. Notwithstanding the foregoing, under no circumstances shall the Acquired Assets include any Excluded Assets.  Affiliate(s)  shall have the meaning ascribed to it in Rule 12b-2 of the regulations promulgated under the Securities Exchange Act.  Affiliated Group  means any affiliated group within the meaning of Code Section 1504 (or any similar group defined under a similar provision of state, local or foreign law).  Agreement  shall have the meaning ascribed to it in the preamble hereto.  Assumed Liabilities  means all liabilities and obligations of LED (whether known or unknown, whether asserted or unasserted, whether absolute or contingent, whether accrued or unaccrued, whether liquidated or unliquidated, and whether due or to become due), 2 including (a) all liabilities of LED for unpaid Taxes with respect to periods prior to the Closing and the pre-Closing portion of any Straddle Period, (b) all liabilities of LED for transfer, sales, use, and other non-income Taxes arising in connection with the consummation of the transactions contemplated hereby, (c) all liabilities of LED for the unpaid Taxes of Persons other than LED (but including LEDs liability for the unpaid Taxes of LEDs Subsidiaries) under Treasury Reg. §1.1502-6 (or any similar provision of state, local, or foreign law), as a transferee or successor, by contract, or otherwise, (d) all liabilities and obligations of LED under Contracts, including all LED Employee Plans, (e) all liabilities and obligations of LED under the Worker Adjustment and Retraining Notification Act arising in connection with the transactions contemplated by this Agreement, (f) all liabilities and obligations of LED arising under Environmental Laws, (g) all obligations of LED to indemnify any Person by reason of the fact that such Person was a director, officer, employee, or agent of LED or was serving at the request of LED as a partner, trustee, director, officer, employee, or agent of another entity (whether such indemnification is for judgments, damages, penalties, fines, costs, amounts paid in settlement, losses, expenses, or otherwise and whether such indemnification is pursuant to any statute, charter document, bylaw, agreement, or otherwise), (h) all product liabilities and liability for any product warranties, and (i) all other liabilities and obligations of LED set forth in the disclosure schedules attached hereto; provided , however , that the Assumed Liabilities shall not include any liability or obligation of LED under this Agreement and any other agreement entered into in connection with the transactions contemplated hereby.  Assumed Plans  shall have the meaning ascribed to it in Section 6.06(c) .  Bill of Sale  means the Bill of Sale, Assignment and Assumption, dated as of the date hereof, between LED and LSG.  Business  shall have the meaning ascribed to it in the recitals hereto.  CERCLA  shall have the meaning ascribed to it in the definition of Environmental Laws below.  Closing  shall have the meaning ascribed to it in Section 3.01.  Closing Date  shall have the meaning ascribed to it in Section 3.01.  Code  means the Internal Revenue Code of 1986, as amended, and the rules promulgated thereunder.  Competitive Opportunity  shall have the meaning ascribed to it in Section 6.07.  Continued Employees  shall have the meaning ascribed to it in Section 6.06(a) .  Contracts  means any written or oral contracts, agreements, leases, understandings, arrangements, commitments, sales orders, product quotations and purchase orders, including all employee benefit plans (including related insurance contracts), and other 3 employee-related agreements, in each case as the same may exist as of the Effective Time.  Effective Time  means 12:01 a.m. on the Closing Date.  Employee  shall have the meaning ascribed to it in Section 6.06(a) .  Employment Agreements  means the employment agreements to be entered into between LSG and each of Kevin Furry, Zach Gibler, Ken Honeycutt, Paul Kallmes, Ronald Lusk, Frederic Maxik, Govi Rao, and Chuck Sommerville.  Encumbrance  means any mortgage, pledge, security interest, lien, reservation, exception, encroachment, easement, right-of-way, covenant, restriction, lease or other similar title exception or encumbrance.  Environmental Damages  means any demands, claims, actions or causes of action, assessments, losses, damages, liabilities, obligations, penalties, fines, costs and expenses (including reasonable fees and expenses of counsel) arising out of or relating to: (i) the condition of the LED Leased Real Property or LSG Leased Real Property, as applicable, to the extent arising under Environmental Laws, including the presence of any Hazardous Substances thereon; (ii) the investigation, removal, transportation and/or disposal of any Hazardous Substances from, on, to or about the LED Leased Real Property or LSG Leased Real Property, as applicable; or (iii) a violation of any Environmental Laws or (iv) any remedial actions required under Environmental Law by any Governmental Authority relating to the condition of any LED Leased Real Property or LSG Leased Real Property, as applicable, including the investigation, removal, monitoring, transportation and/or disposal of any Hazardous Substances from, on, at or about any LED Leased Real Property or LSG Leased Real Property, as applicable.  Environmental Laws  mean any federal, state or local law, statute, ordinance, rule, regulation or code, and any license, permit, authorization or court order, judgment, decree or injunction related to the use, storage, recycling, treatment, generation, transportation, processing, handling, labeling, production, release, investigation, remediation or disposal of pollutants or toxic or hazardous substances, or related to the protection of threatened or endangered species or environmentally sensitive areas, including without limitation, the Comprehensive Environmental Response, Compensation and Liability Act, as amended, 42 U.S.C. Section 9601, et seq. (CERCLA); the Hazardous Material Transportation Act, 49. U.S.C. 1801, et seq. , the Resource Conservation and Recovery Act, as amended, 42 U.S.C. Section 6901, et seq. ; the Clean Air Act, as amended, 42 U.S.C. Section 7401, et seq. ; the Federal Water Pollution Control Act, as amended, 33 U.S.C. Section 1251, et seq .; the Clean Air Act, 42 U.S.C. 2601, et seq. ; the Toxic Substances Control Act, as amended, 125 U.S.C. Section 1251, et seq. ; the Emergency Planning and Community Right to Know Act, 42 U.S.C. Section 11001, et seq. ; the Safe Drinking Water Act, 42 U.S.C. Section 300f, et seq. ; and the Occupational Safety and Health Act, 29 U.S.C. 651, et seq .  Equipment  means all computers and other data processing hardware (including 4 all Software related thereto or used therewith), servers, network systems, telephone systems and equipment, office furniture, office equipment, fixtures, and all other tangible personal property of similar nature, in each case owned or used by LED.  ERISA  means the Employee Retirement Income Security Act of 1974, as amended.  Exchange Consideration  shall have the meaning ascribed to it in Section 2.02.  Excluded Assets  means only the following assets of LED, all of which shall be retained by LED: (a) the certificate of formation, limited liability company operating agreement and other governing documents of LED, qualifications to conduct business as a foreign corporation, arrangements with registered agents relating to foreign qualifications, taxpayer and other identification numbers, seals, bylaws, minute books and other documents relating to the organization, maintenance, and existence of LED as a limited liability company; and (b) all rights of LED under this Agreement and any other agreement entered into in connection with the transactions contemplated hereby.  Excluded Liabilities  means any and all liabilities of LED with respect to the Excluded Assets.  GAAP  means United States generally accepted accounting principles as in effect from time to time, consistently applied.  Governmental Authority  means any government, any governmental entity, department, commission, board, agency or instrumentality, any regulatory authority and any court, tribunal or judicial body, in each case whether federal, state, county, provincial, local or foreign.  Hazardous Substances  shall mean any material, substance or waste presently listed, defined, designated or classified as hazardous, toxic or radioactive, under any Environmental Laws, whether by type or by quantity, any material regulated under Environmental Law because of its effect or potential effect on public health or the environment, and petroleum or any derivative or by-product thereof.  Indemnity Agreement  means the letter agreement regarding certain indemnities, dated the date hereof, between LED and LSG.  Intellectual Property  means all tangible and intangible intellectual property, including: (i) discoveries and inventions, Patents, Patent applications (either filed or in preparation for filing) and statutory invention registrations (including reissues, divisions, 5 continuations, continuations in part, extensions and reexaminations thereof) and all rights therein and all improvements thereto; (ii) Marks, slogans, logos, corporate names and other source identifiers (whether or not registered), including all common law rights, and registrations and applications for registration thereof and all rights therein and all renewals of any of the foregoing; (iii) copyrightable works, copyrights (whether or not registered) and copyright registrations and applications for registration therefor, derivative work and all rights therein and all extensions and renewals of any of the foregoing; (iv) electronic addresses and passwords, domain names and registrations and applications or reservations for registration thereof, and any similar rights and all content embodied in all websites and web pages found at such uniform resource locators; (v) Software; (vi) confidential and proprietary information, Trade Secrets, models, algorithms, processes, formulas, and techniques, research and development information, ideas, technical data, designs, drawings and specifications; (vii) advertising and promotional materials; (viii) rights under all Contracts under which intellectual property rights were granted to any Person by a third party, or to a third party by any Person; (ix) modifications or improvements to any item described in the immediately preceding clauses (i) through (viii); (x) copies and tangible embodiments of any item described in the immediately preceding clauses (i) through (ix); and (xi) other proprietary rights relating to any item described in the immediately preceding clauses (i) through (x), including associated goodwill, remedies against past and future infringements thereof and rights of protection of an interest therein under the laws of all jurisdictions.  Inventory  means all raw materials, finished products and work-in-process of LED.  IRS  shall mean the United States Internal Revenue Service.  Kabushiki LED  shall mean Kabushiki Kaisha LED Systems, a Japanese corporation.  Kabushiki LED Shares  shall mean 200 shares of common stock of Kabushiki LED, representing 20% of all of the issued and outstanding capital stock of Kabushiki LED.  Known to LED  or  to LEDs Knowledge  or  Knowledge of LED  means the actual knowledge of the officers and directors of LED.  Known to LSG  or  to LSGs Knowledge  or  Knowledge of LSG  means the actual knowledge of the officers and directors of LSG.  Law  or  Laws  means any domestic or foreign laws, statutes, ordinances, rules, regulations, codes, permitting requirements, executive orders, decrees, or judgments executed, issued, adopted, promulgated or applied by any Governmental Authority.  Leases  means all oral or written leases, subleases or other use and occupancy agreements (and any amendment, renewal, supplement, modification or extension thereof or thereto) for real property, in each case held in connection with the Business. 6  LED  shall have the meaning ascribed to it in the preamble hereto.  LED Business Insurance Policies  shall have the meaning ascribed to it in Section 4.16.  LED Effects  means LED Effects, Inc., a Delaware corporation.  LED Employee Plan  means each employee benefit plan (as such term is defined in ERISA Section 3(3)), whether or not subject to ERISA, and each employment, consulting, independent contractor, bonus, incentive, equity purchase, option or other equity-based, deferred compensation, loan, severance, termination, retention, change of control, collective bargaining or other agreement with any works council or association, profit sharing, pension, retirement, 401(k), multiemployer, vacation, medical or other welfare, disability, life, fringe benefit and any other employee or retiree benefit or compensation plan, funding mechanism, agreement, program, policy or other arrangement, whether or not subject to ERISA or written or unwritten or legally binding or not, and (i) that is maintained, sponsored or contributed to by LED or any LED ERISA Affiliate for the benefit of any current or former employee, officer or independent contractor of LED, or the beneficiaries or dependents of any such individual, or (ii) under which LED may have any material outstanding liability.  LED ERISA Affiliate  means any trade or business, whether or not incorporated, that, together with LED, is or would have been at any date of determination occurring within the preceding six years, treated as a single employer within the meaning of Section 414 of the Code.  LED Financial Statements  shall have the meaning ascribed to it in Section 4.14.  LED Investments  shall have the meaning ascribed to it in Section 4.01(b) .  LED KK Shares  means 180 shares of common stock of LED KK, representing 90% of all of the issued and outstanding capital stock of LED KK.  LED KK  means LED Effects Japan KK, a Japanese corporation.  LED Leased Real Property  means all leasehold or subleasehold estates and other rights to use or occupy any land, buildings, structures, improvements, fixtures, or other interest in real property held by LED and its Subsidiaries.  LED Material Adverse Effect  shall mean any effect, event, circumstance or change that, individually or in the aggregate, results in a material adverse effect on the business, financial condition, assets, liabilities or results of operations of LED and its Subsidiaries, taken as a whole; provided, however, that none of the following, or any effects, events, circumstances or changes relating thereto or resulting therefrom, shall be deemed in themselves, either alone or in combination, to constitute, and none of them shall be taken into account in determining whether there has been, or would reasonably be expected to be, an LED Material Adverse Effect: (i) general economic conditions (including conditions in the stock markets or other capital 7 markets) or developments or changes therein, (ii) conditions in the industry in which LED and its Subsidiaries operate or developments or changes therein, (iii) the existence, announcement or performance of this Agreement or the transactions contemplated hereby, including compliance by LED with its covenants and agreements contained in this Agreement, (iv) any change in applicable Law or accounting regulation or principle effected after the date hereof, or (v) acts of God, national or international hostilities, war (whether or not declared) or terrorism; except, in the cases of clauses (i), (ii), and (v) above, if such effect, event, circumstance or change disproportionately impacts the business, financial condition, assets, liabilities or results of operations of LED and its Subsidiaries, taken as a whole, relative to other participants in the industry in which LED and its Subsidiaries operate.  LED Material Contract  shall have the meaning ascribed to it in Section 4.07(a) .  LED Service Provider  shall have the meaning ascribed to it in Section 4.10(a) .  LSG  shall have the meaning ascribed to it in the preamble hereto.  LSG Business Insurance Policies  shall have the meaning ascribed to it in Section 5.17.  LSG Common Stock  shall mean shares of Common Stock, par value $.001 per share, of LSG.  LSG Employee Plan  means each employee benefit plan (as such term is defined in ERISA Section 3(3)), whether or not subject to ERISA, and each employment, consulting, independent contractor, bonus, incentive, equity purchase, option or other equity-based, deferred compensation, loan, severance, termination, retention, change of control, collective bargaining or other agreement with any works council or association, profit sharing, pension, retirement, 401(k), multiemployer, vacation, medical or other welfare, disability, life, fringe benefit and any other employee or retiree benefit or compensation plan, funding mechanism, agreement, program, policy or other arrangement, whether or not subject to ERISA or written or unwritten or legally binding or not, and (i) that is maintained, sponsored or contributed to by LSG or any LSG ERISA Affiliate for the benefit of any current or former employee, officer or independent contractor of LSG, or the beneficiaries or dependents of any such individual, or (ii) under which LSG may have any material outstanding liability.  LSG ERISA Affiliate  means any trade or business, whether or not incorporated, that, together with LSG, is or would have been at any date of determination occurring within the preceding six years, treated as a single employer within the meaning of Section 414 of the Code.  LSG Existing Preferred Stock  shall mean shares of 6% Convertible Preferred Stock, par value $.001 per share, of LSG.  LSG Financial Statements  shall have the meaning ascribed to it in Section 5.14(b) . 8  LSG Leased Real Property  means all leasehold or subleasehold estates and other rights to use or occupy any land, buildings, structures, improvements, fixtures, or other interest in real property held by LSG and its Subsidiaries.  LSG Material Adverse Effect  shall mean any effect, event, circumstance or change that, individually or in the aggregate, results in a material adverse effect on the business, financial condition, assets, liabilities or results of operations of LSG and its Subsidiaries, taken as a whole; provided, however, that none of the following, or any effects, events, circumstances or changes relating thereto or resulting therefrom, shall be deemed in themselves, either alone or in combination, to constitute, and none of them shall be taken into account in determining whether there has been, or would reasonably be expected to be, an LSG Material Adverse Effect: (i) general economic conditions (including conditions in the stock markets or other capital markets) or developments or changes therein, (ii) conditions in the industry in which LSG and its Subsidiaries operate or developments or changes therein, (iii) the existence, announcement or performance of this Agreement or the transactions contemplated hereby, including compliance by LSG with its covenants and agreements contained in this Agreement, (iv) any change in applicable Law or accounting regulation or principle effected after the date hereof, (v) acts of God, national or international hostilities, war (whether or not declared) or terrorism, or (vi) any redemption or acceleration of rights of the holders of preferred stock of LSG outstanding on the date hereof pursuant to any documentation relating to such preferred stock, complete and correct copies of which were made available to LED on LSGs online data site established for the purposes of the transactions contemplated by this Agreement; except, in the cases of clauses (i), (ii), and (v) above, if such effect, event, circumstance or change disproportionately impacts the business, financial condition, assets, liabilities or results of operations of LSG and its Subsidiaries, taken as a whole, relative to other participants in the industry in which LSG and its Subsidiaries operate.  LSG Material Contract  shall have the meaning ascribed to it in Section 5.07(a) .  LSG Preferred Stock  shall mean the LSG Existing Preferred Stock and the LSG Series B Preferred Stock.  LSG Series B Preferred Stock  shall mean shares of Series B Preferred Stock, par value $.001 per share, of LSG.  LSG Service Provider  shall have the meaning ascribed to it in Section 5.10(a) .  LSG Stock Plan  shall have the meaning ascribed to it in Section 5.15(a) .  Mark  shall have the meaning ascribed to it in Section 4.13(b) .  Most Recent LED Balance Sheet Date  shall have the meaning ascribed to it in Section 4.14.  Most Recent LSG Balance Sheet  shall have the meaning ascribed to it in 9 Section 5.14(g) .  Open-Source  means Software which is licensed pursuant to license terms that (i) create, or purport to create, obligations for the licensee with respect to the use of any software incorporating any portion of such software or (ii) grant, or purport to grant, to any third party any rights or immunities under intellectual property or proprietary rights in such software; and includes any Software that requires as a condition of use, modification and/or distribution of such Software that other Software incorporated into, derived from or distributed with such software be (a) distributed in source code form; (b) be licensed for the purpose of making derivative works therefrom; or (c) be redistributed at no charge.  Options  shall have the meaning ascribed to it in Section 5.15(a) .  Patents  shall have the meaning ascribed to it in Section 4.13(a) .  Permits  means the federal, state, local and other governmental and regulatory licenses, permits, orders, approvals and authorizations that relate to or are necessary to conduct the business of LED or LSG, as applicable.  Permitted Encumbrances  shall mean (i) Encumbrances securing current taxes, assessments, fees or other governmental charges or levies not yet due and payable, or which are being contested in good faith, (ii) inchoate mechanics and materialmens Encumbrances for construction in progress, (iii) Encumbrances of warehousemen and carriers arising in the ordinary course of business in respect of obligations not overdue, (iv) Encumbrances on leased personal property used or useful in or with respect to the Business that do not impair the use of such personal property, and (v) Encumbrances solely securing Assumed Liabilities.  Person  means any individual, partnership, firm, corporation, limited liability company, association, trust, unincorporated organization, Governmental Authority or other entity.  Preexisting Code  shall have the meaning ascribed to it in Section 4.13(d) .  Records  means originals or copies of all books, records, including property and equipment records, production records, purchasing and sales records, personnel and payroll records, financial and accounting records, magnetic copies of computer files and documentation, customer and vendor lists, price lists, correspondence, operating guides and manuals, advertiser and vendor files, invoices, marketing and statistical information, and all other books, records and files used or useful in or with respect to the Business; provided , however , that Records shall not include the tax returns of LED and policies or contracts of insurance, but LSG shall be permitted to examine and make copies of such documents upon its reasonable prior request.  Registration Rights Agreement  means the Registration Rights Agreement, dated as of the date hereof, between LED and LSG. 10  Representatives  shall have the meaning ascribed to it in Section 6.07.  Sarbanes-Oxley Act  shall have the meaning ascribed to it in Section 5.14(c) .  SEC  shall have the meaning ascribed to it in Section 5.14(a) .  SEC Reports  shall have the meaning ascribed to it in Section 5.14(a) .  Securities Act  means the Securities Act of 1933, as amended, and the rules and regulations promulgated thereunder.  Securities Exchange Act  means the Securities Exchange Act of 1934, as amended, and the rules and regulations promulgated thereunder.  Software  means all computer software and Open-Source software, including source code, object code, machine-readable code, HTML, program listings, comments, user interfaces, menus, buttons and icons, and all files, data, manuals, design notes and other items and documentation related thereto or associated therewith.  Straddle Period  means the taxable period beginning before and ending after the Closing Date.  Subsidiary  means, with respect to any Person, any corporation, limited liability company, partnership, association, or other business entity of which (i) if a corporation, a majority of the total voting power of shares of stock entitled (without regard to the occurrence of any contingency) to vote in the election of directors, managers, or trustees thereof is at the time owned or controlled, directly or indirectly, by that Person or one or more of the other Subsidiaries of that Person or a combination thereof or (ii) if a limited liability company, partnership, association, or other business entity (other than a corporation), a majority of partnership or other similar ownership interest thereof is at the time owned or controlled, directly or indirectly, by that Person or one or more Subsidiaries of that Person or a combination thereof and for this purpose, a Person or Persons owns a majority ownership interest in such a business entity (other than a corporation) if such Person or Persons shall be allocated a majority of such business entitys gains or losses or shall be or control any managing director or general partner of such business entity (other than a corporation).  Tax  or  Taxes  means any federal, state, county, provincial, local or foreign income, gross receipts, sales, use, ad valorem , employment, workers compensation, severance, transfer, gains, profits, excise, franchise, property, capital stock, premium, minimum and alternative minimum or other taxes, fees, levies, duties, assessments or charges of any kind or nature whatsoever imposed by any Governmental Authority (whether payable directly or by withholding), together with any interest, penalties (civil or criminal), additions to or additional amounts imposed by, any Governmental Authority with respect thereto, and any expenses incurred in connection with the determination, settlement or litigation of any liability therefor. 11  Tax Return  means a report, return or other information required to be supplied to a Governmental Authority with respect to any Tax.  Trade Secret  shall have the meaning ascribed to it in Section 4.13(e).  Trademark Assignment  means the Trademark Assignment, dated as of the date hereof, between LED and LSG.  Transferred Contracts  shall have the meaning ascribed to it in Section 6.06(c).  Warrants  shall have the meaning ascribed to it in Section 5.15(a). ARTICLE II CONTRIBUTION OF ASSETS; ASSUMPTION OF LIABILITIES; EXCHANGE CONSIDERATION Exchange and Contribution . Subject to the terms and conditions of this Agreement, at the Closing, LED shall convey, assign, transfer, deliver and/or contribute to LSG, and LSG shall acquire from LED, all right, title and interest of LED in and to the Acquired Assets, free and clear of all Encumbrances other than Permitted Encumbrances and LSG shall assume the Assumed Liabilities, all as of the Effective Time. If any of the Acquired Assets are not by their terms or by applicable Law assignable or transferable, LED shall use its reasonable best efforts to obtain, or cause to be obtained, any approvals or consents necessary to convey to LSG the benefit thereof. No such Acquired Asset shall be deemed to be transferred, assigned or conveyed unless and until any required consent or approval has been obtained. Anything herein to the contrary notwithstanding, LSG shall not acquire any interest in the Excluded Assets or Excluded Liabilities. Exchange Consideration . As consideration for the contribution contemplated by Section 2.01, LSG agrees to issue and deliver to LED at the Closing (i) 2,000,000 shares of LSG Series B Preferred Stock, and (ii) 318,574,665 shares of LSG Common Stock (collectively, the  Exchange Consideration ), representing 70% of the capitalization of LSG assuming the exercise, exchange or conversion in full of all rights, warrants, options and other securities exercisable or exchangeable for, or convertible into, shares of capital stock of LSG (whether or not now exercisable, convertible or exchangeable), having 80% of the voting power of all outstanding shares of capital stock of LSG, in each case as of the Closing. Tax Treatment . This Agreement contemplates a tax-free contribution of the Acquired Assets by LED to LSG in reorganization pursuant to Code Section 351. LED will receive voting preferred stock representing control (within the meaning of Code Section 368(c)) of LSG immediately after the contribution. 12 ARTICLE III CLOSING Time and Place . The closing of the transactions contemplated by this Agreement (the  Closing ) shall take place at the offices of Morrison Cohen LLP, 909 Third Avenue, New York, NY 10022, effective as of 4:01 p.m., local time, on the date hereof (the  Closing Date ). Deliveries by LED . At the Closing, LED shall deliver to LSG the following: (a) the Bill of Sale, duly executed by LED; (b) Employment Agreements duly executed by Kevin Furry, Zach Gibler, Paul Kallmes, Govi Rao, Chuck Sommerville, Ken Honeycutt; (c) the Trademark Assignment, duly executed by LED; (d) the Registration Rights Agreement, duly executed by LED; (e) wire transfer by LED to an account as directed by LSG of cash in an amount equal to $15,000,000 minus an amount equal to the aggregate available cash of LED KK, as indicated pursuant to evidence of such available cash satisfactory to LSG (it being agreed that the amount of available cash of LED KK shall be calculated as of October 2, 2007 using an exchange rate of 115.26 yen to the dollar); (f) a copy of a certificate of the Secretary of State of Delaware, dated not more than seven (7) days prior to the Closing Date, certifying that LED is duly organized and in good standing or presently subsisting under the Laws of the State of Delaware; (g) copies of all resolutions of LEDs Board of Managers authorizing the transactions contemplated hereby or otherwise relating to this Agreement and the transactions contemplated hereby, certified by an executive officer of LED as being in full force and effect on the Closing Date; (h) an affidavit, stating, under penalty of perjury, LEDs United States taxpayer identification number and that LED is not a foreign person, pursuant to section 1445(b)(2) of the Code; (i) a legal opinion of Morrison Cohen LLP in form and substance satisfactory to LSG, addressed to LSG and dated as of the Closing Date; (j) the Indemnity Agreement, duly executed by LED; and 13 (k) such other documents and instruments as LSG may reasonably request. Deliveries by LSG . At the Closing, LSG shall deliver to LED the following: (a) certificates representing the shares of LSG Series B Preferred Stock to be issued as Exchange Consideration in accordance with Section 2.02; (b) the Bill of Sale, duly executed by LSG; (c) the Employment Agreements, duly executed by LSG; (d) the Trademark Assignment, duly executed by LSG; (e) the Registration Rights Agreement, duly executed by LSG; (f) a payoff letter from the Bank of Texas, N.A., reflecting the repayment in full of all indebtedness owed by LSG and its Subsidiaries to Bank of Texas, N.A., and the release and termination of all Encumbrances relating to such indebtedness; (g) a copy of a certificate of the Secretary of State of Delaware, dated not more than seven (7) days prior to the Closing Date, certifying that LSG is duly organized and in good standing or presently subsisting under the Laws of Delaware; (h) copies of all resolutions of LSGs Board of Directors authorizing the transactions contemplated hereby or otherwise relating to this Agreement and the transactions contemplated hereby, and including resolutions of LSGs Board of Directors authorizing and submitting to stockholders of LSG for approval (i) a 1 for 20 reverse stock split and (ii) an amended and restated certificate of incorporation of LSG, in each case certified by an executive officer of LSG as being in full force and effect on the Closing Date; (i) a legal opinion of Haynes and Boone, LLP in form and substance satisfactory to LED, addressed to LED and dated as of the Closing Date; (j) a copy of the fairness opinion delivered to LSG concerning the transactions contemplated by this Agreement; (k) the Indemnity Agreement, duly executed by LSG; and (l) such other documents and instruments as LED may reasonably request. 14 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF LED LED hereby represents and warrants to LSG, as of the Closing Date, as follows: Organization; Qualification; Subsidiaries . (a) LED and each of its Subsidiaries is duly organized, validly existing and in good standing (with respect to jurisdictions that recognize the concept of good standing) under the Laws of the jurisdiction of its organization and has all requisite company or similar power and authority to own, lease and operate its properties and to carry on its business as it is now being conducted, except where any such failure to be so organized, existing or in good standing or to have such power or authority would not, individually or in the aggregate, reasonably be expected to have an LED Material Adverse Effect. LED and each of its Subsidiaries is duly qualified or licensed to do business, and is in good standing, in each jurisdiction where the character of its properties owned, leased or operated by it or the nature of its activities makes such qualification or licensing necessary, except for any such failure to be so qualified or licensed or in good standing which would not, individually or in the aggregate, reasonably be expected to have an LED Material Adverse Effect. (b) Schedule 4.01(b) sets forth for each Subsidiary of LED (i) its name and jurisdiction of organization, (ii) the number of shares of authorized capital stock of each class of its capital stock, (iii) the number of issued and outstanding shares of each class of its capital stock, the names of the holders thereof, and the number of shares held by each such holder, and (iv) the number of shares of its capital stock held in treasury. All of the issued and outstanding shares of capital stock of each Subsidiary of LED have been duly authorized and are validly issued, fully paid, and nonassessable. There are no outstanding or authorized options, warrants, purchase rights, subscription rights, conversion rights, exchange rights, or other Contracts or commitments that could require any of LED and its Subsidiaries to sell, transfer, or otherwise dispose of any capital stock of any of its Subsidiaries or that could require any Subsidiary of LED to issue, sell, or otherwise cause to become outstanding any of its own capital stock. There are no outstanding stock appreciation, phantom stock, profit participation, or similar rights with respect to any Subsidiary of LED. There are no voting trusts, proxies, or other agreements or understandings with respect to the voting of any capital stock of any Subsidiary of LED. Schedule 4.01(b) also sets forth all interests of LED and its Subsidiaries in Persons other than the Subsidiaries of LED (the  LED Investments ). LED and its Subsidiaries, as applicable, have good and valid title, free and clear of all Encumbrances, to the LED Investments. Except as set forth in Schedule 4.01(b) , none of LED and its Subsidiaries controls directly or indirectly or has any direct or indirect equity participation in any corporation, partnership, trust, or other business association which is not a Subsidiary of LED. Except for the Subsidiaries and other Persons set forth in Schedule 4.01(b) , neither LED nor any of its Subsidiaries owns or has any right to acquire, directly or indirectly, any outstanding capital stock of, or other equity interests in, any Person. 15 Authority . LED has the full power and authority to execute and deliver this Agreement and perform its obligations hereunder and under the other agreements and instruments to be executed and delivered by it in connection with the transactions contemplated hereby and thereby. LED has taken all necessary company action to authorize the execution and delivery of this Agreement and such other agreements and instruments and the consummation of the transactions contemplated hereby and thereby. This Agreement is, and the other agreements and instruments to be executed and delivered by LED in connection with the transactions contemplated hereby will be, the legal, valid and binding obligations of LED, enforceable in accordance with their respective terms, except as such enforceability may be limited by applicable bankruptcy, insolvency, reorganization, moratorium or other similar Laws now or hereafter in effect affecting the enforcement of creditors rights generally. No Violation . Neither the execution and delivery of this Agreement or the other documents and instruments to be executed and delivered pursuant hereto, nor the consummation of the transactions contemplated hereby or thereby (a) violates any provision of the certificate of incorporation, certificate of formation, operating agreement, by-laws or other constitutive documents of LED or any of its Subsidiaries: (b) violates or is in conflict with any applicable Law: or (c) violates or conflicts with or constitutes a default in any material respect (or an event that, with notice or lapse of time or both, would constitute a default in any material respect) under or results in the termination of, or accelerates the performance required by, any term or provision of any Contract to which LED or any of its Subsidiaries is a party or by which any Acquired Assets are bound, or results in the creation of an Encumbrance (other than any Permitted Encumbrance) upon any of the Acquired Assets, excluding from the foregoing clauses (b) and (c) violations, conflicts, defaults, terminations, accelerations and creations of Encumbrances that, individually or in the aggregate, would not reasonably be expected to have an LED Material Adverse Effect and contracts listed on Schedule 4.04 that require an authorization, consent, approval, or notice in connection with the execution and delivery of this Agreement or any other agreement or document to be delivered by LED or the consummation by LED of the transactions contemplated hereby or thereby. Consents . Except as set forth on Schedule 4.04 , neither LED nor any of its Subsidiaries is required to give or obtain any authorization, consent, approval, order or filing with or notice to any Governmental Authority or other Person in connection with the execution and delivery of this Agreement or any other agreement or document to be delivered by LED or the consummation by LED of the transactions contemplated hereby or thereby. Title to Properties . (a) Real Property . Neither LED nor any of its Subsidiaries own any real property. Set forth on Schedule 4.05(a) is a complete list of all Leases held in connection with, necessary for or material to the Business, including the date thereof and identity of the parties to such Leases, and all LED Leased Real Property (identified by street address) held by LED or any of its Subsidiaries pursuant to such Leases. LED has made available to LSG true, correct and complete copies of each such Lease (including any amendments, addenda, 16 modifications, supplements or waivers thereto). LED or one or more of its Subsidiaries has a valid leasehold interest in each LED Leased Real Property and all such Leases are valid and binding leases, are in full force and effect and enforceable in accordance with their respective terms and none of LED, any of it its Subsidiaries and, to the Knowledge of LED, any other party thereto, is (or with notice or lapse of time or both would be) in violation or breach of, or in default under, the terms of any such Lease. (b) Title to Acquired Assets . LED has good and valid title to, or holds valid leasehold interests in, all of the Acquired Assets, free and clear of all Encumbrances (except Permitted Encumbrances). All of the Acquired Assets consisting of tangible personal assets and properties have been maintained in accordance with normal industry practice and are in good repair and operating condition, ordinary wear and tear (and matters for which LED is not responsible) excepted. Litigation . Except as set forth on Schedule 4.06 , there are no Actions pending or, to LEDs Knowledge, threatened against or affecting LED or any of its Subsidiaries or any of their respective assets or properties (including the Acquired Assets) nor, to LEDs Knowledge, is there any basis for any such Action. There is no judgment, decree, injunction or order binding upon LED or any of its Subsidiaries that relates to any of the Acquired Assets or is applicable to the Business. None of LED and its Subsidiaries and none of their respective assets or properties (including the Acquired Assets) is or are subject to any order, writ, judgment, injunction, decree or award. Contracts . (a) As of the date hereof, except for this Agreement and Contracts listed on Schedule 4.07 , none of LED and its Subsidiaries is a party to or bound by any Contract: (i) containing covenants binding upon LED or any of its Subsidiaries that materially restrict the ability of LED or any of its Subsidiaries (or which, following the consummation of the sale of the Acquired Assets contemplated hereunder, could materially restrict the ability of LSG) to compete in any business or with any Person or in any geographic area that is material to LED and its Subsidiaries, taken as a whole, as of the date hereof, except for any such Contract that may be canceled without penalty by LED or any of its Subsidiaries upon notice of 90 days or less; (ii) with respect to a material joint venture or material partnership agreement; (iii) that would prevent, materially delay or materially impede LEDs ability to consummate the transactions contemplated by this Agreement; or (iv) under which the consequences of a default or early termination would have an LED Material Adverse Effect. Each such Contract described in clauses (i) through (iv) and set forth on Schedule 4.07 is referred to herein as an  LED Material Contract . (b) Each of the LED Material Contracts is valid and binding on LED and each of its Subsidiaries party thereto and, to the Knowledge of LED, each other party thereto and is in full force and effect. There is no material default under any LED Material Contract by LED or any of its Subsidiaries, and no event has occurred that with the lapse of time or the giving of notice or both would constitute such a default thereunder by LED or any of its Subsidiaries. 17 Compliance with Law; Permits Each of LED and its Subsidiaries and each of their respective predecessors has complied and is in compliance with, in all material respects, all applicable Laws (including Environmental Laws), and no Action has been filed or commenced or, to LEDs Knowledge, threatened to be filed or commenced against any of them alleging any failure to so comply; and (b) LED and its Subsidiaries hold all Permits that are necessary or advisable for them to own their assets and to operate their businesses as currently conducted, except where the failure to hold such Permits has not had, and would not reasonably be expected to have, an LED Material Adverse Effect. All such Permits are in full force and effect and, to LEDs Knowledge, no suspension or cancellation of any of them is being threatened. Environmental Matters No facts, events or conditions exist on any LED Leased Real Property or any former owned or operated sites and facilities of LED or any of its Subsidiaries or their respective businesses that (i) violate any Environmental Law in any material respect, (ii) may give rise to any material investigatory, remedial or corrective obligations pursuant to Environmental Laws or (iii) may result in any material costs or expenses for Environmental Damages (whether as a result of Actions by any Governmental Authority or otherwise). (b) Except as set forth on Schedule 4.09(b) , neither LED nor any of its Subsidiaries have received any notice, report or other information regarding any actual or alleged violation of any Environmental Law or any Environmental Damages or potential Environmental Damages, including any investigatory, remedial or corrective obligations, relating to the operation of the business of LED or any of its Subsidiaries or any condition on, under or about the LED Leased Property or any former owned or operated sites and facilities of LED or any of its Subsidiaries or their respective businesses. Neither LED nor any of its Subsidiaries has treated, stored, disposed of, arranged for or permitted the disposal of, transported, handled, or released any substance, including any Hazardous Substance, upon the LED Leased Real Property or former owned or operated sites in a manner that has given or would give rise to material Environmental Damages. There has been no release or threat of release (as the term release is defined by CERCLA) of any Hazardous Substance on, to, from or about any property currently or formerly owned or operated by LED or any of its Subsidiaries or from any operations of LED or any of its Subsidiaries. (c) Except as set forth on Schedule 4.09(c) , to the Knowledge of LED, none of the following exists at any LED Leased Real Property: (i) underground storage tanks, (ii) asbestos-containing material in any form or conditions, (iii) materials or equipment containing polychlorinated biphenyls or (iv) landfills, surface impoundments or disposal areas. (d) Except as set forth on Schedule 4.09(d) , neither this Agreement nor the consummation of the transactions contemplated hereby will result in any obligations for site investigation or cleanup, or notification to or consent of any Governmental Authority or other 18 Person, pursuant to any of the so-called transaction-triggered or responsible property transfer Environmental Laws. (e) LED has provided or made available to LSG copies of all environmental reports in LEDs possession or control regarding the LED Leased Real Property or any former owned or operated sites and facilities of LED and each of its Subsidiaries or their respective businesses. Employees; Labor Matters . (a) Schedule 4.10(a) contains an accurate list of the names, titles, dates of hire or dates of service, rates of compensation and remuneration of any kind, and any unused accrued vacation, in each case, as of the date of this Agreement of all employees, officers, directors and independent contractors (other than professional service advisors) of, and consultants to, LED or any of its Subsidiaries and/or their respective businesses (all such individuals, the  LED Service Providers ). To LEDs Knowledge, no executive, key employee, key independent contractor or significant group of employees has any plans to terminate his or her employment or engagement with LED or any of its Subsidiaries as a result of the transactions contemplated by this Agreement or otherwise. Except as set forth on Schedule 4.10(a) , the services provided by the LED Service Providers are terminable at will by LED or its Subsidiaries at no cost or expense to LED or any of its Subsidiaries, and neither LED nor its subsidiaries are party to an employment contract with such LED Service Providers. Since the Most Recent LED Balance Sheet Date, there has not been any increase in compensation payable to or to become payable to any LED Service Provider, except regular increases granted in the ordinary course of business. (b) Neither LED nor any of its Subsidiaries is a party to or bound by any collective bargaining agreement or similar agreement with any labor organization or employee association covering the terms and conditions of any employee or employee group of LED or its Subsidiaries. There has not been, nor is there pending or, to the Knowledge of LED, threatened any labor dispute between LED or any of its Subsidiaries, on the one hand, and any labor organization, on the other hand, or any strike, slowdown, jurisdictional dispute, work stoppage or other similar organized labor activity involving any employee of LED or any of its Subsidiaries or affecting LED or any of its Subsidiaries. There has not been, nor to the Knowledge of LED, is there threatened or pending, any labor union organizational activity involving, any employee of LED or any of its Subsidiaries. There exists no pending or, to the Knowledge of LED, threatened, Action between LED or any of its Subsidiaries and any current or former director, officer or employee of LED or any of its Subsidiaries, including any claim for discrimination, harassment, retaliation, wrongful employment or labor practices, breach of express or implied contract of employment or for violation of equal employment opportunity or wage and hour Laws. All former and current employees of LED or any of its Subsidiaries have provided the necessary information and documentation from which to file current, effective Employment Eligibility Verifications (INS Form I-9s) for each such employee and neither LED nor any of its Subsidiaries has any information or other reason to believe that any of such supplied information or documentation is in any manner false, fraudulent or in any other manner not genuine. LED and its Subsidiaries have in all other respects complied with its obligations under the 19 Immigration Reform and Control Act of 1986, as amended, and with all other applicable Laws pertaining to the employment or termination of employment of such employees, including all such Laws relating to labor relations, equal employment opportunity, fair employment practices, wages and hours, occupational safety and other workplace regulations and activities. Benefit Plans . (a) Schedule 4.11 sets forth a true and complete list of each LED Employee Plan. (b) Each LED Employee Plan has been established, operated and administered in all material respects in accordance with its terms, and each such LED Employee Plan is in material compliance with all applicable Laws. All contributions (including all employer contributions and employee salary reduction contributions) and premiums required to have been paid by LED to any LED Employee Plan under the terms of any such LED Employee Plan or its related trust, insurance contract or other funding arrangement, or pursuant to any applicable law have been paid within the time prescribed by any such LED Employee Plan, trust, contract or arrangement, or applicable Law. All contributions and premiums for any period ending on or before the Closing Date that are not yet due have been made to each such LED Employee Plan or its related trust, insurance contract or other funding arrangement. (c) No LED Employee Plan is (i) a multiple employer plan for purposes of Sections 4063 or 4064 of ERISA, (ii) subject to Section 412 of the Code or Section 302 or Title IV of ERISA, (iii) a multiemployer plan (within the meaning of Section 4001(a)(3) of ERISA), (iv) intended to satisfy the requirements of Section 403(a) of the Code, or (v) intended to be qualified under Section 401(a) of the Code. (d) Neither LED nor any LED ERISA Affiliate has incurred any liability (including as a result of any indemnification obligation) under Title I or Title IV of ERISA for which LED could be liable. No event has occurred, no condition exists, and there are no pending or, to the Knowledge of LED, threatened claims by or on behalf of any LED Employee Plan by any person covered thereby (other than ordinary claims for benefits submitted by participants or beneficiaries) or any Governmental Authority that would subject LED, either directly or by reason of affiliation with an LED ERISA Affiliate, to any material Tax, fine, Encumbrance, or other liability imposed by ERISA, the Code or other applicable Law. No asset of LED is subject to any Encumbrance under ERISA or the Code. (e) With respect to each LED Employee Plan, LED has provided or made available to LSG true and complete copies of: (i) such LED Employee Plan, if written, or a description of such LED Employee Plan, if not written, and (ii) to the extent applicable to such LED Employee Plan: all trust agreements, insurance contracts or other funding arrangements; the three most recent Forms 5500 required to have been filed with the IRS and all schedules thereto; all current summary plan descriptions, all material communications received from or 20 sent to the IRS or the Department of Labor (including a written description of any oral communication); and all amendments and modifications to any such document. (f) No LED Employee Plan exists that could result in the payment to any Continued Employee of any money or other property (including any severance payments, bonus of other compensation) or in the acceleration of any other rights or benefits to any Continued Employee as a result of the transactions contemplated herein. Taxes . (a) All Tax Returns required to be filed by or with respect to LED and its Subsidiaries on or prior to the Closing Date have been, in all material respects, properly prepared and timely filed (including all applicable extensions), and all such Tax Returns (including information provided therewith or with respect thereto) are true, correct and complete. (b) LED and each of its Subsidiaries have fully and timely paid all Taxes owed by such companies (whether or not shown on any Tax Return). (c) No audit or other proceeding by any Governmental Authority is pending, no Governmental Authority has given notice of any intention to commence an audit or other proceeding, or assert any deficiency or claim for additional Taxes against LED or any of its Subsidiaries, and no claim has been made by any Governmental Authority in a jurisdiction where LED or any of its Subsidiaries does not file Tax Returns with respect to a particular Tax that it is or may be subject to taxation by that jurisdiction with respect to such Tax, and all deficiencies for Taxes asserted or assessed against LED or any of its Subsidiaries have been fully and timely paid, settled or properly reflected in the LED Financial Statements. The Sellers do not expect any Governmental Authority to assess any additional Taxes for any period for which Tax Returns have been filed. (d) LED and each of its Subsidiaries have each withheld from their respective employees, independent contractors, creditors, shareholders and third parties and timely paid to the appropriate Governmental Authority proper and accurate amounts in all material respects for all periods ending on or before the Closing Date in compliance with all Tax withholding and remitting provisions of applicable Laws and have each complied in all material respects with all Tax information reporting provisions of all applicable Laws. (e) No Subsidiary of LED has agreed, or is required, to include in income any adjustment under Section 481 (a) of the Code by reason of a voluntary change in accounting method initiated by LED or any of its Subsidiaries, and no Governmental Authority has initiated or proposed any such adjustment or change in accounting method (including any method for determining reserves for bad debts maintained by any Subsidiary of LED). No Subsidiary of LED will be required to include in post-Closing income any amount resulting from a change in accounting method, closing agreement pursuant to Section 7121 of the Code, installment sale, inter-company transaction or excess loss account or similar type of adjustment. 21 (f) Neither LED nor any of its Subsidiaries has engaged in any reportable transaction described in Treasury Regulation Section 1.6011-4. (g) LED and each of its Subsidiaries have collected all material sales, use and value added taxes required to be collected, and have remitted, or will remit on a timely basis, such amounts to the appropriate Governmental Authority and has furnished properly completed exemption certificates for all exempt transactions. Intellectual Property . (a) Schedule contains a summary description of every U.S. or foreign patent, both utility and design, along with pending applications ( Patents
